             Case 20-11726-CSS     Doc 4       Filed 08/19/20   Page 1 of 2




                   UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF DELAWARE

IN RE:                                Case No. 20-11726-CSS
                                      Chapter 15

JOIE DE VIE, LLC                      Judge: Honorable Christopher S. Sontchi

     Debtor.
______________________________________/

                    NOTICE OF APPEARANCE AND
                REQUEST FOR SERVICE OF ALL NOTICES

      Heather A. DeGrave and the law firm of Walters Levine Lozano & DeGrave

hereby enter their appearance as counsel for Creditor HERC Rentals, Inc for the

limited purpose of receiving electronic notice of all proceedings, pleadings and pa-

pers in this proceeding. The undersigned counsel hereby requests that the Clerk of

Court add the Law Firm to the Court’s CM/ECF Filing system for said Creditor.

      Dated this 19th day of August, 2020.

                                                WALTERS LEVINE LOZANO &
                                                DEGRAVE
                                                Counsel for Creditor HERC Rentals,
                                                Inc.

                                                By:/s/ Heather A. DeGrave
                                                Heather A. DeGrave
                                                Florida Bar No. 756601
                                                601 Bayshore Blvd., Suite 720
                                                Tampa, Florida 33606
                                                Phone: (813) 254-7474
                                                Fax: (813) 254-7341
                                                Email: hdegrave@walterslevine.com


                                           1
                 Case 20-11726-CSS      Doc 4       Filed 08/19/20   Page 2 of 2



                             CERTIFICATE OF SERVICE

      I certify that on this date I electronically filed the foregoing pleading using the
Court’s CM/ECF Filing system.

      This 19th day of August, 2020.

                                                /s/ Heather A. DeGrave
                                                Heather A. DeGrave
                                                Florida Bar No. 756601




                                                2
